DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “obtaining portion that divides the image data into a plurality of regions in a sub scanning direction, and obtains, for each of the plurality of regions in the sub scanning direction, a first value relating to pixels having density at at least a prescribed value in a first width and a second value relating to pixels having density at at least the prescribed value in a second width, which is greater than the first width” and “a determining portion that determines a target temperature of the heating member on the basis of the first and second values” in combination with the remaining limitations of claims 1-9.
Prior art of record does not disclose or suggest the claimed “dividing the image data into a plurality of regions in a sub scanning direction, and obtaining, for each of the plurality of regions in the sub scanning direction, a first value relating to pixels having density at at least a prescribed value in a first width and a second value relating to pixels having density at at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art cited on Form PTO-892 provided herewith is cited as related art, none of which teaches all of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852